DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/16/2019 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The Applicants have a larger range followed by a “preferably” narrower range and the at least, preferably and more preferable ranges.  It is confusing if the larger range is included or excluded by the narrower range.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0284665 A1) to Bone et al.  (hereinafter Bone) in view of the teachings of (US 2019/0016859 A1) to Kornfield et al.  (hereinafter Kornfield).  
	Bone is directed toward polymer membrane coatings.  Bone discloses at paragraph [0030] that an emulsion is formed with oil droplets.  Bone discloses at paragraph [0031] that the emulsion forms a polymer shell with a monomer comprising a polycarboxylic acid.  Bone discloses at paragraph [0044] that the polymer shell includes a layer formed by PMMA that reads on Applicants species of hydrogen bond donor polymer.  Bone discloses at paragraph [0046] that the PMMA solution is followed by coating with a PVP solution.  Bone discloses at paragraph [0018] that PVP, PVA, 
	Kornfield is directed toward polymers having a hydrogen donor and acceptor layer.  Bone and Kornfield are both directed toward polymers having a hydrogen donor and acceptor layer and therefore are analogous art.    Kornfield teaches at paragraph [0152] that a polymer layer is formed by hydrogen bonding between donor-acceptor polymer pairing.  Kornfield teaches at paragraph [0153] that a carboxylic acid may be used to form the hydrogen bond.  Kornfield teaches at paragraph [0207] that the hydrogen bond is self-associative and has less strength than a covalent bond.  Kornfield teaches at paragraph [0228] that PMMA and PEO polymers may be used in forming the hydrogen bond.  One skilled in the art would be motivated to modify Bone with Kornfield by selecting matched donor-acceptor polymer pairs to provide a less strong bond between layers than a covalent bond to improve release of core contents from the capsule.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Bone in view of the teaching of Kornfield to modify a microcapsule having multiple layers with a hydrogen bond-donor acceptor pair to allow for hydrogen bonding to allow for less bonding strength than a covalent bond between 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766